Citation Nr: 0721102	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-10 621A	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether a timely notice of disagreement (NOD) was received in 
response to a January 2003 decision denying service 
connection for asbestos exposure.




ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel





INTRODUCTION

The veteran served on active duty in the military from June 
1965 to May 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a October 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The veteran appealed the denial of the claim of service 
connection for a psychiatric disorder.  In March 2007, the RO 
granted the claim.  Therefore, the issue is no longer before 
the Board.


FINDINGS OF FACT

1.  In January 2003, the RO issued a decision denying the 
veteran's claim for service connection for asbestos exposure; 
he was notified of that decision and of his appellate rights 
later that month; in June 2004, he filed a NOD.

2.  The veteran did not submit a timely NOD in response to 
the January 2003 decision.


CONCLUSION OF LAW

The veteran did not submit a timely NOD in response to the 
RO's January 2003 decision denying service connection for 
asbestos exposure.  38 U.S.C.A. §§ 5107, 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 19.33, 19.34, 20.200, 20.201, 
20.302 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claims.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).

With regard to the timeliness of the June 2004 NOD, the law 
is dispositive.  Hence, the duties to notify and assist 
imposed by the VCAA are not applicable.  Beverly v. 
Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  


Legal Analysis

Appellate review is initiated by the filing of an NOD and 
completed by the filing of a substantive appeal after a 
statement of the case (SOC) has been furnished.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201.  The NOD 
must be filed within one year from the date that the RO mails 
notice of the determination.  The date of mailing of the 
notification is presumed to be the same as the date of the 
letter.  
38 C.F.R. § 20.302(a).  The evidence of record does not 
indicate the veteran filed an NOD within one year from the 
January 2003 letter notifying him of the RO's decision.  In 
November 2003, the veteran filed an NOD regarding the RO's 
decision denying service connection for a psychiatric 
disorder.  The next correspondence from him was received in 
June 2004.  This letter explained that he had also filed an 
NOD regarding the RO's decision denying service connection 
for asbestos exposure.  He said he submitted the NOD on 
January 15, 2004, within one year of the decision, and he 
attached a copy of the NOD.  There is no record of having 
received this NOD prior to June 2004.  

Although the veteran sincerely believes he mailed the NOD in 
January 2004 and that it was lost in the mail, the Court has 
held that in the absence of clear evidence to the contrary, 
the law presumes the regularity of the administrative 
process.  Jones v. West, 12 Vet. App. 98, 100 (1998); YT v. 
Brown, 9 Vet. App. 195, 199 (1996); Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992)).  There is no evidence of record 
indicating any sort of irregularity with regard to the mail 
in this case.  In sum, he had one year from the January 2003 
decision to file an NOD disputing the decision denying 
service connection for asbestos exposure.  He failed to do 
so.  The NOD that was filed in June 2004 was not timely.  So 
the RO's January 2003 decision remains final.  See U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  

The Board notes that the RO readjudicated this claim on the 
merits and issued a June 2005 decision denying service 
connection for a lung condition resulting from asbestos 
exposure.  The veteran did not appeal that decision.


ORDER

The NOD received in June 2004 in response to the RO's January 
2003 decision is untimely.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


